NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                LEWIS R. MORGAN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1206
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00937-EDK, Judge Elaine Kaplan.
                 ______________________

                Decided: April 5, 2017
                ______________________

   LEWIS R. MORGAN, La Pine, OR, pro se.

    BARBARA E. THOMAS, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.
                ______________________

 Before WALLACH, TARANTO, and STOLL, Circuit Judges.
2                                  MORGAN   v. UNITED STATES



PER CURIAM.
    Appellant Lewis R. Morgan appeals the final decision
of the U.S. Court of Federal Claims dismissing his com-
plaint for lack of subject matter jurisdiction pursuant to
Rule 12(h)(3) of the Rules of the Court of Federal Claims
(“RCFC”). We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3) (2012). We affirm.
                       BACKGROUND
     Mr. Morgan received loans from the Linn County
Federal Credit Union (“the Credit Union”) for the pur-
chase of a pickup truck and trailer. Appellee’s App. 83,
85–86, 93. When he defaulted on the loans, the Credit
Union filed a complaint in Oregon state court to recoup
the value of the outstanding loans. Id. at 82−92. In
response, Mr. Morgan filed a motion in the Court of
Federal Claims seeking to transfer the Credit Union’s
action to the Court of Federal Claims. Id. at 8–22. In
that Motion, Mr. Morgan alleged breach of contract
against the Credit Union and Hartford Casualty Insur-
ance Group, the insurer of the truck and trailer, for
failing to pay repair costs following an accident. Id. at
10−11. The Court of Federal Claims treated the Motion
as an initial complaint. Id. at 4. Mr. Morgan later
amended the Initial Complaint to include copyright,
trademark, and patent claims, id. at 149−52, along with a
claim that “[t]he State of Oregon and [its] Employee’s [sic]
did willfully assault Mr. Morgan . . . under surprise
attack” and “h[e]ld[] hostage [Mr.] Morgan’s Son
for . . . ransom,” id. at 147.
                       DISCUSSION
    Whether the Court of Federal Claims possessed sub-
ject matter jurisdiction over a complaint raises “a ques-
tion of law, which we review de novo.” Rick’s Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1342 (Fed. Cir.
2008) (citation omitted). “The jurisdictional reach of the
MORGAN   v. UNITED STATES                                   3



Court of Federal Claims is set forth in the Tucker Act.”
Id. at 1343. The Tucker Act states in relevant part that
    [t]he . . . Court of Federal Claims shall have juris-
    diction to render judgment upon any claim
    against the United States founded either upon the
    Constitution, or any Act of Congress or any regu-
    lation of an executive department, or upon any
    express or implied contract with the United
    States, or for liquidated or unliquidated damages
    in cases not sounding in tort.
28 U.S.C. § 1491(a)(1). Importantly, “[t]he Tucker Act is
merely a jurisdictional statute and does not create a
substantive cause of action.” Rick’s Mushroom Serv., 521
F.3d at 1343 (citation omitted). A plaintiff must demon-
strate that a “source of substantive law” other than the
Tucker Act provides it with a claim for monetary damages
against the United States. Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005) (en banc). “A plaintiff
bears the burden of establishing subject[ ]matter jurisdic-
tion by a preponderance of the evidence.” M. Maropakis
Carpentry, Inc. v. United States, 609 F.3d 1323, 1327
(Fed. Cir. 2010) (citation omitted).
    The Court of Federal Claims properly dismissed Mr.
Morgan’s action because he has not alleged any claims
against the United States and he has failed to identify a
money-mandating source for his claims. In his Initial and
Amended Complaints, he alleged claims against: “the
Defendant’s State of Oregon (LINN CO F[ederal ]C[redit
]U[nion)],” Appellee’s App. 144; see id. at 11 (similar), and
“Financial Institutions (i.e. HARTFORD CASUALTY
INSURANCE[)],” id. at 145; see id. at 11 (similar). Alt-
hough Mr. Morgan alleges that the State of Oregon is “an
entity of [the] UNITED STATES creating jurisdiction,” id.
at 10, we have held that “[t]he Court of Federal Claims
lacks jurisdiction over states, state officials, and state
agencies,” Lawton v. United States, 621 F. App’x 671, 672
4                                 MORGAN   v. UNITED STATES



(Fed. Cir. 2015) (citing United States v. Sherwood, 312
U.S. 584, 588 (1941)). In his Notice of Appeal, Mr. Mor-
gan also asserts that “the United States is the party
responsible for the ‘CONTRACTS’ before the [c]ourt,” but
offers no evidence to support this assertion. Morgan v.
United States, No. 2017-1206, Docket No. 1-2 at 4 (Fed.
Cir. Nov. 14, 2016). Furthermore, Mr. Morgan has not
identified any source of substantive law that would pro-
vide for monetary damages had he asserted a claim
against the United States. See generally Appellant’s Br.;
Appellee’s App. 8−160 (Appellant’s Initial and Amended
Complaints).
     Mr. Morgan’s arguments to the contrary do not con-
vince us otherwise. First, he argues that “[t]he [Court of
Federal Claims] failed to transfer claims as requested
which allows subject matter jurisdiction for the court.”
Appellant’s Br. 1 (capitalization omitted). The case was
never considered for transfer; Mr. Morgan’s Motion to
Transfer was treated as his Initial Complaint in the Court
of Federal Claims. Appellee’s App. 5. Moreover, the
Court of Federal Claims’s ability to properly consider a
transferred case depends on “the existence of subject
matter jurisdiction.” Jan’s Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1304 (Fed. Cir. 2008).
Second, Mr. Morgan states that “the defendant[]s have
failed to controvert allegations . . . as deemed by the Law
Rules 26 [and] 27.” Appellant’s Br. 1 (capitalization
omitted). It is unclear to which allegations and rules Mr.
Morgan is referring. To the extent that this argument
requires the court to consider arguments related to the
merits of the case, we are precluded from doing so because
we must dismiss the case for lack of subject matter juris-
diction.
                       CONCLUSION
   We have considered Mr. Morgan’s remaining argu-
ments and find them unpersuasive. For these reasons,
MORGAN   v. UNITED STATES                                   5



the final decision of the U.S. Court of Federal Claims is
                       AFFIRMED